DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. This abstract exceeds 150 words in length.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “active/passive machine elements” and the “pressure generating elements” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "said at least one cage plate is axially slideable-on said rod". For purposes of examination, the examiner is presuming the functionality of being a slidable/movable cage plate to be a new element. This new element is not intended to contradict any already established fixed cage plate elements, therefore the term “said at least one cage plate” should be removed. Examiner presumes claim 6 to read “Gripping mechanism according to claim 1, further including at least one movable cage plate that is axially slidable-on said rod”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Leidenfrost (US Patent Application Publication No. 2019/0168396 A1; hereinafter Leidenfrost) in view of McIntosh et al. (US Patent Application Publication No. 2003/0075941 A1; hereinafter McIntosh).

Regarding claim 1, Leidenfrost teaches a gripping mechanism for robots, machines and handling equipment comprised of:
One arm and at least one movable gripper finger acting together in a coordinated manner with another fixed or movable gripper finger (Leidenfrost Fig. 17; end effector 1400 with movable fingers 1408 attached to arm shown in Fig. 12).
A case of said gripping mechanism in the form of a slim and multi-stage tower in sandwich construction (Leidenfrost Fig. 17; the linkage drive 1740).
Composed of at least two cages above a gripper flange
With two fixed cage plates (Leidenfrost Fig. 19; end bearing bracket 1920 and palm plate 1505).
With their mutual distance being maintained by at least one of rods, spokes, ropes and/or wires (Leidenfrost Fig. 19; the distance between palm plate 1505 and end bearing bracket 1920 are maintained by guide rods 1915).
Leidenfrost does not teach wherein actuators and all movable parts of said gripper mechanism are mainly located within said at least two cages when in retracted state, however McIntosh does teach:
Wherein actuators and all movable parts of said gripper mechanism are mainly located within said at least two cages, when in retracted state (McIntosh Paragraph 0043; i.e., “piston rod assembly 18 of slide assembly 4 is also shown in FIG. 9, comprising a piston 72 coaxially attached to piston rod 36 which is contained in cylinder 74, thereby defining a typical piston actuator.” Tie bars 20 form a cage around the actuator).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gripping mechanism of Leidenfrost to have further incorporated its actuator and moving parts to be mainly located within said cages as taught by McIntosh. Doing so would allow for greater maneuverability and an overall reduced footprint of the gripping mechanism.

Regarding claim 2, Leidenfrost in view of McIntosh teach the gripping mechanism according to claim 1. Leidenfrost does not teach wherein active and/or passive machine elements or pressure generating elements are clamped between cage plates, however McIntosh teaches:
Wherein active and/or passive machine elements or pressure generating elements are clamped between cage plates (McIntosh; piston rod assembly 18 is positioned between cap 14 and housing 16).


Regarding claim 3, Leidenfrost in view of McIntosh teach the gripping mechanism according to claim 1. Leidenfrost also teaches:
Wherein said cage plates include at least one cut out into which movable elements of finger, suction, magnetic head and/or other mechanisms return during retraction (Leidenfrost Fig. 15; end bearing bracket 1920 and palm plate 1505 have at least one cut out on palm plate 1505 into which movable elements of finger return during retraction shown in greater detail below).

    PNG
    media_image1.png
    786
    582
    media_image1.png
    Greyscale

Regarding claim 4, Leidenfrost in view of McIntosh teach the gripping mechanism according to claim 1. Leidenfrost also teaches:
Further including fasteners for joints (Leidenfrost Fig. 17; the linkage plate 1745 includes fasteners for joints of linkages 1750).
Wherein said fasteners are located close to the center of the cage plates, intended for attachment of movable components of the mechanisms (Leidenfrost Fig. 17; fasteners on linkage plate 1745 intended for connection with joints of linkages 1750 are located close to the center of the end bearing bracket 1920).

Regarding claim 6, Leidenfrost in view of McIntosh teach the gripping mechanism according to claim 1. Leidenfrost also teaches:
Further including at least one movable cage plate that is axially slidable-on said rod (Leidenfrost Paragraph 0098; i.e., movement of the linkage plate 1745 causes the linkages 1750 to move which in turn causes the fin grippers 1410 to pivot relative to the palm plate 1505).

Regarding claim 7, Leidenfrost in view of McIntosh teach the gripping mechanism according to claim 1. Leidenfrost also teaches:
Wherein said at least one cage is composed of at least two movable cage plates and is axially slidable on said rods (Leidenfrost Figs. 19 and 20; linkage plate 1745 and drive plate 1910 are both axially slidable on guide rods 1915).

Regarding claim 8, Leidenfrost in view of McIntosh teach the gripping mechanism according to claim 6. Leidenfrost also teaches:
Wherein said movable cage plate or a movable cage is used as a drive for gripper fingers, suction or magnet arms or other mechanisms (Leidenfrost Paragraph 0098; i.e., movement of 

Regarding claim 9, Leidenfrost in view of McIntosh teach the gripping mechanism according to claim 6. Leidenfrost also teaches:
Wherein an axially movable ring or said axially movable cage plate or a slidable cage is used as synchronizing element for the motion of at least two mechanisms (Leidenfrost Fig. 17; the linkage plate 1745 is used as a synchronizing element for the motion of the three fingers 1408).

Regarding claim 10, Leidenfrost in view of McIntosh teach the gripping mechanism according to claim 7. Leidenfrost also teaches:
Wherein said movable cage plate or a movable cage is used as a drive for gripper fingers, suction or magnet arms or other mechanisms (Leidenfrost Paragraph 0098; i.e., movement of the linkage plate 1745 causes the linkages 1750 to move which in turn causes the fin grippers 1410 to pivot relative to the palm plate 1505).

Regarding claim 11, Leidenfrost in view of McIntosh teach the gripping mechanism according to claim 7. Leidenfrost also teaches:
Wherein an axially movable ring or an axially movable cage plate or a slidable cage is used as synchronizing element for the motion of at least two mechanisms (Leidenfrost Fig. 17; the linkage plate 1745 is used as a synchronizing element for the motion of the three fingers 1408).

Regarding claim 12, Leidenfrost in view of McIntosh teach the gripping mechanism according to claim 2. Leidenfrost also teaches:
Wherein said active and/or passive machine elements is an actuator (Leidenfrost paragraph 0098; i.e., the actuator 1415 includes a motor 1730, a gearbox 1735 operatively connected to the motor 1730, and a linkage drive 1740 operatively connected to the gearbox 1735).

Regarding claim 13, Leidenfrost in view of McIntosh teach the gripping mechanism according to claim 2. Leidenfrost also teaches:
Wherein said pressure generating elements is a screw drive (Leidenfrost paragraph 0116; i.e., the motor can be powered in any number of ways, such as via electricity, internal combustion, pneumatics, and/or hydraulic power sources. By way of non-limiting examples, the motor can include a servomotor, a pneumatic motor, a hydraulic motor, a steam engine, pneumatic piston, hydraulic piston, and/or an internal combustion engine. A screw drive is a well-known or typical example of a rotary or linear type motor as taught broadly by Leidenfrost).

Regarding claim 14, Leidenfrost in view of McIntosh teach the gripping mechanism according to claim 2. Leidenfrost also teaches:
Wherein said pressure generating elements is a pneumatic cylinder (Leidenfrost paragraph 0116; i.e., the motor can be powered in any number of ways, such as via electricity, internal combustion, pneumatics, and/or hydraulic power sources. By way of non-limiting examples, the motor can include a servomotor, a pneumatic motor, a hydraulic motor, a steam engine, pneumatic piston, hydraulic piston, and/or an internal combustion engine).

Regarding claim 15, Leidenfrost in view of McIntosh teach the gripping mechanism according to claim 2. Leidenfrost also teaches:
Wherein said pressure generating elements is a hydraulic cylinders (Leidenfrost paragraph 0116; i.e., the motor can be powered in any number of ways, such as via electricity, internal combustion, pneumatics, and/or hydraulic power sources. By way of non-limiting examples, the motor can include a servomotor, a pneumatic motor, a hydraulic motor, a steam engine, pneumatic piston, hydraulic piston, and/or an internal combustion engine).

Regarding claim 16, Leidenfrost in view of McIntosh teach the gripping mechanism according to claim 2. Leidenfrost also teaches:
Wherein said active and/or passive machine element is comprised of tubes and rods (Leidenfrost Fig. 19; actuator 1415 includes a drive shaft 1905 that is configured to move linkages 1750).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Leidenfrost in view of McIntosh and in further view of Furrer et al. (US Patent Application Publication No. 2020/0024853 A1; hereinafter Furrer).

Regarding claim 5, Leidenfrost in view of McIntosh teach the gripping mechanism according to claim 1. Leidenfrost in view of McIntosh do not teach wherein a height of said fixed cage plates is adjustable, however Furrer teaches:
Wherein a height of said fixed cage plates is adjustable (Furrer Fig. 4; the height of first plate 593 and second plate 594 are adjustable by activating linear actuators 527, 528 and 529). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gripping mechanism of Leidenfrost to have further added 



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ARONSON whose telephone number is (571)272-8590. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/J.A./Examiner, Art Unit 3652